Citation Nr: 1452796	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-23 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than June 25, 2012, for the assignment of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(r)(1).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2012, the Board remanded the matter for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The complex procedural history of this matter is thoroughly detailed in the introduction to the November 2012 remand, and is herein incorporated by reference.  


FINDING OF FACT

It is not factually ascertainable that entitlement to SMC under 38 U.S.C.A. § 1114 (r)(1) arose prior to June 25, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 25, 2012, for the assignment of SMC under 38 U.S.C.A. § 1114 (r)(1), are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the effective date assigned following the assignment of SMC at the "R1" rate.  Once a claim is granted, it is substantiated and additional notice is not required.  

All identified medical treatment records have been obtained.  The November 2012 remand directed that the Veteran be asked to identify records pertinent to his service-connected hearing loss prior to June 25, 2012.  A letter with the request was sent to the Veteran in January 2013.  He responded later that month with a VA treatment record dated November 2009.  The Board finds that there has been substantial compliance with its remand directives.  

The Veteran has not indicated, nor does the evidence reflect, that he is in receipt of disability benefits from the Social Security Administration.  

The Veteran underwent several VA examinations prior to June 25, 2012; these examinations appropriately describe the level of severity of the Veteran's service-connected disabilities, and are adequate for purposes of deciding this claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

The effective date for an award of compensation based on aid and attendance and housebound benefits, except as provided in 38 C.F.R. § 3.400(o)(2), is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R.         § 3.401.  However, when an award of compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R.         § 3.401.  

The Veteran filed a claim for SMC that was received by VA on September 18, 2009.  SMC was granted in an August 2010 rating decision; the Veteran perfected a timely appeal of the assigned rating for SMC.  

In August 2012, the AOJ granted SMC at the rate specified in 38 U.S.C.A. § 1114(o), and found that the Veteran was also entitled to additional aid and attendance compensation at the R1 rate, effective June 25, 2012.  The Veteran perfected a timely appeal of that effective date assigned to the award of SMC at the R1 rate.  The earliest possible effective date for this award is September 18, 2009, the date that the Veteran filed his original claim for SMC.  Id.    

The Veteran does not contend, and indeed the record does not reflect, that a formal or informal claim for SMC was received prior to September 18, 2009.  

SMC at 38 U.S.C.A. § 1114(o) level is warranted if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 5/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, he or she shall receive compensation at the rate found in § 1114(o).  38 U.S.C.A. § 1114(o).  

Additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1).  This additional allowance is payable if the Veteran is entitled to compensation under 38 U.S.C.A. § 1114(o); or that he is entitled to the maximum rate authorized under 38 U.S.C.A. § 1114 (p); or that he is entitled to compensation at the intermediate rate authorized between the rates authorized under subsections (n) and (o) of 38 U.S.C.A. § 1114, and at the rate authorized under subsection (k).  38 U.S.C.A. § 1114(r)(1).  

Analysis

The Veteran is service-connected for glaucoma and diabetic retinopathy.  A 100 percent disability rating has been in effect since August 20, 2010, the date that the Veteran's private physician reported that he has light perception only in his left eye, and hand movements only in his right eye with visual acuity less than 5/200.  

The Veteran is also service-connected for bilateral hearing loss, which is rated as 20 percent disabling since September 18, 2009, and 100 percent disabling since June 25, 2012.  

SMC at the 38 U.S.C.A. § 1114 (o) rate has been in effect since June 25, 2012, the date that it first became factually ascertainable that the Veteran has both service-connected total blindness with 5/200 visual acuity or less, and bilateral hearing loss rated as 60 percent disabling or more.  The Veteran is also in receipt of additional compensation at the R1 rate since June 25, 2012, the date that he first became entitled to SMC at the 38 U.S.C.A. § 1114 (o) rate.  

An earlier effective date for the assignment of the R1 rate requires that the evidence prior to June 25, 2012, demonstrate entitlement to SMC at the 38 U.S.C.A. § 1114 (o) rate; entitlement to SMC at the maximum allowable under 38 U.S.C.A. § 1114 (p) rate; or intermediate rate between 38 U.S.C.A. § 1114(n) and (o), which are the only other criteria for SMC at the R1 rate.  

It is undisputed that the Veteran met the criteria for total blindness prior to June 25, 2012.  The salient issue, therefore, is whether the evidence establishes that the Veteran also had hearing loss that is at least 40 percent disabling prior to June 25, 2012.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R.         § 4.86.

The only audiogram of record that is dated between September 18, 2009, and June 25, 2012, was conducted during a November 2009 VA examination.  It shows puretone thresholds as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
70
85
70
62.5
LEFT
15
50
85
70
56.25

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.

When applied to Table VI, the right ear is assigned a Level IV hearing impairment and the left ear is assigned a Level IV hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  When applied to Table VII, the findings do not result in a disability rating in excess of 20 percent.  These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment for the left ear.  However, the findings do reflect an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86(a).  Table VIA results in the assignment of Level V hearing impairment for the right ear.  Thus, table VIA results in the higher numeral (V) for the right ear.  However, even when these values are applied to Table VII, a disability rating in excess of 20 percent is still not warranted.  

The evidence does not establish that the Veteran was entitled to a disability rating of 40 percent or higher for hearing loss prior to June 25, 2012; thus, the criteria for SMC at the 38 U.S.C.A. § 1114(o) are not met prior to that date.    
Entitlement to SMC under 38 U.S.C.A. § 1114(o) can also be established if a veteran has disabilities that would entitle him to SMC under two or more of the rates in 38 U.S.C.A. § 1114(l) through § 1114(n).  The Veteran asserts he met these criteria prior to June 25, 2012, because he had visual acuity of 5/200 or less in both eyes under 38 U.S.C.A. § 1114(l), and light perception only in both eyes under 38 U.S.C.A. § 1114(m).  

However, 38 U.S.C.A. § 1114(o) mandates that no condition may be considered twice when determining whether a veteran meets the criteria for two or more SMC rates.  The Veteran's contentions require that his service-connected blindness be considered twice; first for decreased visual acuity, and second for light perception only.  This is impermissible under 38 U.S.C.A. § 1114(o).  See also 38 C.F.R.                        § 3.350(e)(determinations for entitlement under § 1114(o) must be based upon separate and distinct disabilities).   

The Veteran also contends that his service-connected blindness and hearing loss qualified for the R1 rate prior to June 25, 2012, because he was eligible to receive the maximum benefit under 38 U.S.C.A. § 1114(p).  He points specifically to 38 U.S.C.A. § 1114(p)(2), which states that a claimant who has a 100 percent disability evaluation for blindness, and who also has service-connected hearing loss that is 10 to 20 percent disabling, is entitled to the next intermediate rate.  

The Veteran's disabilities met the criteria for a higher rate of SMC under 38 U.S.C.A. § 1114(p)(2) on August 20, 2010, the date that a 100 percent disability evaluation was assigned for total blindness and a 20 percent disability evaluation was assigned for bilateral hearing loss.  However, this did not entitle him to the "maximum rate authorized" under 38 U.S.C.A. § 1114(p).  SMC at the P2 rate entitled him only to the next intermediate rate.  As he was receiving SMC at the rate under 38 U.S.C.A. § 1114(1), the award of a 100 percent disability evaluation for total blindness and a 20 percent disability evaluation for bilateral hearing loss entitled him to SMC at a rate between 38 U.S.C.A. § 1114(1) and (m).  This is not the "maximum rate authorized" under 38 U.S.C.A. § 1114(p), nor is it the intermediate rate between 38 U.S.C.A. § 1114(n) and (o), which are the only other criteria for SMC at the R1 rate.  

It is not factually ascertainable that entitlement to SMC at the R1 rate arose prior to 25, 2012.  Thus, an effective date earlier than June 25, 2012, is not warranted.  


ORDER

An effective date earlier than June 25, 2012, for the assignment of SMC at the R1 rate, is denied. 




____________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


